UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1096


ERIC EMANUEL TAYLOR,

                Plaintiff - Appellant,

          v.

MARK S. DAVIS, United States Judge,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:09-cv-00536-JBF-JEB)


Submitted:   March 30, 2010                 Decided:   April 5, 2010


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric Emanuel Taylor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eric   Emanuel      Taylor       appeals   the    district     court’s

dismissal of his complaint for failure to state a claim upon

which relief can be granted.             We have reviewed the record and

find   no   reversible    error.         Accordingly,    we     affirm    for   the

reasons stated by the district court.                  Taylor v. Davis, No.

2:09-cv-00536-JBF-JEB (E.D. Va. Nov. 18, 2009).                        We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in    the     materials     before    the    court   and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                         2